Citation Nr: 0402211	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971 and from October 1972 to October 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
which the RO reopened the claim of service connection for 
PTSD and then denied service connection for PTSD on the 
merits. 

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in March 2003, and to make the final 
determination of the claim.  

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for PTSD; after the veteran was notified of the decision and 
of his procedural and appellate rights, he did not file a 
notice of disagreement and the decision became final.  

2.  The additional evidence presented since the October 2000 
rating decision bears directly and substantially upon the 
issue of service connection for PTSD and it is neither 
cumulative nor redundant of evidence previously submitted and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
decide fairly the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 2000 rating decision, denying the petition to 
reopen the claim of service connection for PTSD became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  

2.  New and material evidence has been presented to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), as to this aspect of the appeal.  

New and Material

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

Prior Unappealed Decisions of the RO and Evidence Previously 
Considered 

Service connection for PTSD was initially denied by the RO in 
a January 1990 rating decision on grounds that the record did 
not contain a diagnosis of PTSD.  Thereafter the veteran 
petitioned the RO to reopen the claim in December 1994, 
September 1996, and September 1998, and each time, in rating 
decisions in August 1995, August 1997 and October 2000, the 
RO found that new and material evidence had not been 
presented to reopen the claim.  In each instance, after the 
veteran was provided notice of his procedural and appellate 
rights, he did not appeal or he did no perfect an appeal and 
the rating decisions became final.  38 U.S.C.A. § 7105(c).  

The evidence previously considered consists of service 
medical and personnel records, a November 1989 report of VA 
examination, 1995 records of the Decatur VA Medical Center, 
and extracts of operational reports and lessons learned 
prepared by the higher headquarters of the veteran's unit.  
None of the items contained competent medical evidence of a 
diagnosis of PTSD. 

Current Claim 

In December 2000, the veteran filed his current application 
to reopen the claim of service connection for PTSD.  

The additional evidence presented consists of clinical 
records from the Atlanta VA Medical Center, covering the 
period from 1997 to 2001, and a March 2001 report of VA 
examination.  The clinical records and the report of VA 
examination contain assessments of PTSD related to the 
veteran's experiences in Vietnam. 

As the additional evidence bears directly and substantially 
on the question of whether the veteran has a current 
diagnosis of PTSD related to service, the lack of which is 
the reason the claim was previously denied, as the additional 
evidence is neither cumulative nor redundant of evidence 
already of record, and as the additional evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, the Board finds that the 
additional evidence meets the regulatory definition on new 
and material evidence and the claim is reopened. 

ORDER

New and material evidence to reopen the claim of service 
connection for PTSD has been presented to this extent the 
appeal is granted. 


REMAND

Before reaching the merits of the claim, the Board determines 
that further evidentiary development is required under VA's 
duty to assist. 

The veteran asserts that, while serving in the Republic of 
Vietnam, he was exposed to rocket attacks and small arms 
fire.  In a June 2000 letter, the United States Armed Forces 
Center for Research of Unit Records (USACRUR) provided 
information, documenting enemy attacks and casualties for the 
veteran's parent unit.  



As there are still factual questions concerning credible 
supporting evidence of an in-service stressor, this case is 
REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  

2.  Request the morning reports for the 
261st Signal Company (Spt) from March to 
May 1969 and from September to November 
1969.  

3.  After the additional development is 
completed, adjudicate the claim of 
service connection for PTSD considering 
all the evidence of record.  In 
determining whether there is credible 
supporting evidence of an in-service 
stressor consider the precedent opinion 
in Pentecost v. Principi, 16 Vet. App. 
124 (2002) (presence with unit at time of 
attack occurred corroborates the 
stressor).  If an in-service stressor is 
corroborated and if the record does not 
contain sufficient medical evidence to 
decide the claim, schedule the veteran 
for a VA psychiatric examination, 
including psychological testing, to 
determine whether or not the veteran has 
PTSD associated the corroborated in-
service stressor. 

4.  If the benefit sought remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



